DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "[t]he LSZH polymer composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN103435844A, cited in Applicant’s IDS; machine translation referred to herein).
Regarding Claims 1, 2, 4, 8, and 12, Chen teaches a flame retardant catalyst that has good compatibility with and can be evenly dispersed in a polymer (Abstract).  
The flame retardant catalyst comprises a cation (A) and an anion (B).  The cation (A) may be an imidazolium, ammonium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  Although not expressly stated, these cations are identical to species listed in the instant specification as producing an acid upon heating (specification at p. 2-3, [0011]).  Therefore, Chen’s imidazolium, ammonium, pyridinium, and phosphonium cations read on the claimed organic cations.
The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The combination of cation (A) and polyoxometalate anion (B) reads on the claimed polyoxometalate ionic liquid (PIL).
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  
The composition further includes an intumescent flame retardant comprising an acid source, a carbon source, and a gas source (i.e. a spumific compound) (p. 5, lines 5-11).  The combination of intumescent flame retardant and flame retardant catalyst reads on a flame retardant package as claimed.  Therefore, Chen anticipates Claims 1, 2, 4, 8, and 12.
Regarding Claim 3, Chen discloses an identical list of polyoxometalate anions at page 4, lines 16-20.
Regarding Claims 6 and 14, Chen’s examples include polypropylene (i.e. propylene homopolymer); a combination of additives described at page 4, lines 5-11 as an intumescent flame retardant; and a flame retardant catalyst as described above.  The examples illustrate the use of 0.5-3 wt% of the flame retardant catalyst (see, e.g., p. 7, Ex. I; p. 12, Ex. X; p. 17, Ex. 39; p. 17-18, Ex. 40).  
Regarding Claim 7, Example I (p. 6, line 38 - p. 7, line 15) includes a combination of additives described at page 4, lines 5-11 as an intumescent flame retardant and a flame retardant catalyst as described above.  The combination of intumescent flame retardant and flame retardant catalyst, which collectively read on the claimed flame retardant package, are present in a total amount of 155 g in a composition which includes a total of 1,000 g of polypropylene resin and various additives.  Thus, the claimed flame retardant package is present in Example I in the amount of 15.5 wt%.  Examples II-XIII and 39-51 demonstrate the use of similar additives which collectively read on the claimed flame retardant package in amounts ranging from 12.5 wt% (p. 11-12, Ex. IX) to 23 wt% (p. 17-18, Ex. 40).  
Regarding Claim 9, the intumescent flame retardant includes a carbon source such as starch, cyclodextrin, pentaerythritol, or a phenolic resin PF (recognized in the art as referring to phenol formaldehyde resin) (p. 5, lines 7-11).
Regarding Claim 10, the acid source may be ammonium polyphosphate (p. 5, lines 7-9).
Regarding Claim 11, Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
Regarding Claim 13, the gas source (i.e. spumific) may be melamine (p. 5, lines 10-11).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, further in view of Ugal et al. (Journal of the Association of Arab Universities for Basic and Applied Sciences, 2010, vol. 9, p. 2-5).
Regarding Claim 5, Chen remains as applied to Claim 1 above.  Chen teaches the use of a variety of catalyst support materials such as kaolinite and modified kaolinite (p. 5, lines 19-22).  Chen does not teach zeolite 4A.
Ugal teaches that zeolites are widespread industrial materials which are used in industrial settings as adsorbents and catalysts (p. 2, Abstract).  Zeolites are highly replicable compared to natural materials (p. 2, Introduction).  Zeolite 4A is prepared from kaolin using an ion exchange technique to insert a sodium cation into the kaolin structure (p. 2, Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Chen’s kaolin with Ugal’s zeolite 4A based on the close structural similarity between the two materials and the fact that both are recognized by the prior art as being useful as adsorbents and catalysts.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.  In addition, Ugal recognizes that zeolites are highly replicable whereas natural materials are not.  One of ordinary skill in the art would view the increased consistency of a highly reproducible product as a design incentive to select zeolite 4A over a naturally occurring material such as kaolin.  Modification in this way reads on Claim 5.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (US 2015/0268430) in view of Chen.
Regarding Claim 15, Bringuier teaches a fiber optic cable which includes a core and a jacket surrounding the core (Abstract).  The core comprises at least one optical fiber (p. 4, Claim 1).  The jacket necessarily surrounds the at least one optical fiber because it also surrounds the core which comprises the at least one optical fiber.
The jacket may be formed from a polymer such as polyethylene (p. 1-2, [0013]).  Surface and base layers of the jacket may include a flame retardant to protect the more flammable core (p. 3, [0022]).  Bringuier does not teach the claimed carbon source, acid source, PIL, and/or synergist carrier.
Chen teaches a flame retardant catalyst that has good compatibility with and can be evenly dispersed in a polymer (Abstract).  
The flame retardant catalyst comprises a cation (A) and an anion (B).  The cation (A) may be an imidazolium, ammonium, pyridinium, or phosphonium (p. 3, line 30 -  p. 4, line 15).  Although not expressly stated, these cations are identical to species listed in the instant specification as producing an acid upon heating (specification at p. 2-3, [0011]).  Therefore, Chen’s imidazolium, ammonium, pyridinium, and phosphonium cations read on the claimed organic cations.
The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The combination of cation (A) and polyoxometalate anion (B) reads on the claimed polyoxometalate ionic liquid (PIL).
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  
The composition further includes an intumescent flame retardant comprising an acid source and a carbon source (p. 4, lines 5-11).  
Chen’s examples illustrate the use of such a combination of additives in polyethylene.  Polyethylene compositions comprising the flame retardant catalyst and intumescent flame retardant additives exhibit a rating of V-0 according to UL-94 (see, e.g., p. 9-10, Ex. VI; p. 10, Ex. VII; p. 13, Ex. XII; p. 13-14, Ex. XIII).
Chen’s flame retardant additive system is described as having good compatibility with polymers and good migration resistance (p. 6, lines 4-8), and can be uniformly dispersed in the polymer (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Chen’s flame retardant additive system for use in Bringuier’s fiber optic cable jacket.  Chen’s flame retardant is expressly recognized as being suitable for use in this capacity in polyethylene resins.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Chen’s flame retardant has good compatibility with the polymer, has good migration resistance, and can be dispersed uniformly in the polymer.  Modification in this way reads on Claims 15 and 16.
Regarding Claim 19, Chen teaches an identical list of polyoxometalates at page 4, lines 16-20.
Regarding Claim 20, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bringuier in view of Chen as applied to Claim 15 above, further in view of Ugal.
Regarding Claim 17, Bringuier and Chen remain as applied to Claim 15 above.  The cited references do not teach zeolite 4A.
Ugal teaches that zeolites are widespread industrial materials which are used in industrial settings as adsorbents and catalysts (p. 2, Abstract).  Zeolites are highly replicable compared to natural materials (p. 2, Introduction).  Zeolite 4A is prepared from kaolin using an ion exchange technique to insert a sodium cation into the kaolin structure (p. 2, Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier in view of Chen as applied above, and further to substitute Chen’s kaolin with Ugal’s zeolite 4A based on the close structural similarity between the two materials and the fact that both are recognized by the prior art as being useful as adsorbents and catalysts.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.  In addition, Ugal recognizes that zeolites are highly replicable whereas natural materials are not.  One of ordinary skill in the art would view the increased consistency of a highly reproducible product as a design incentive to select zeolite 4A over a naturally occurring material such as kaolin.  Modification in this way reads on Claim 20.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 11, and 13-16 of copending Application No. 15/930,566 (hereafter ‘566) in view of Chen. 
 Instant Claims 1, 2, and 8 require (A) a polymer resin and (B) a flame retardant package dispersed within the polymer resin, the flame retardant package (B) comprising (b1) a polyoxometalate ionic liquid (PIL) including organic cations that produce an acid upon heating, and (b2) a synergist carrier.
Claim 1 of ‘566 includes a polyolefin and a nitrogen-containing polymer, each of which read on the claimed polymer resin (A).  
Claim 1 of ‘566 also requires an acid source and carbon source.  Although not recited by instant Claim 1, these components are recited by dependent Claim 8 and fall within the scope of Claim 1.
Claim 1 of ‘566 further comprises a PIL and a synergist.  The claims of ‘566 do not teach organic cations that produce an acid upon heating.
In the same field of endeavor, Chen teaches a flame retardant catalyst in the form of an ionic liquid that has good compatibility with and can be evenly dispersed in a polymer (Abstract; p. 6, lines 14-17).  The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  Although not expressly stated, these cations are identical to species recited in instant Claim 2 and listed in the instant specification as producing an acid upon heating (specification at p. 2-3, [0011]).  Therefore, Chen’s imidazolium, ammonium, pyridinium, and phosphonium cations read on the claimed organic cations.
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  The composition further includes an intumescent flame retardant comprising an acid source and a carbon source (p. 4, lines 5-11).  
It would have been obvious to one of ordinary skill in the art to select Chen’s flame retardant catalyst as the PIL component of  Claim 1 of ‘566, as it is recognized by the prior art as suitable for use in this capacity in combination with a polymer, acid source, carbon source, and synergist.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The limitations of instant Claims 3, 4, 6 and 7, 14, 15, and 19 are taught by Claims 13, 14, 15, 5, 16, and 13, respectively, of ‘566.
Regarding Claims 5 and 17, Claim 14 of ‘566 teaches zeolite as a synergist.  The claims of ‘566 do not specifically list zeolite 4A.  When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). Nevertheless, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).   See MPEP 804(II)(B)(2)(a).
In this case, the term “zeolite” recited in Claim 14 of ‘566 represents a genus of inorganic compounds.  The specification of ‘566 discloses only one species of zeolite falling within this genus - zeolite 4A (‘566 specification at p. 8, [0031]).  This demonstrates that the “zeolite” recited in Claim 14 of ‘566 is a genus which encompasses the subject matter of instant Claim 5, and that one of ordinary skill in the art would at once envisage the only species disclosed in the portion of the ‘566 specification defining this genus.  Thus, the zeolite recited in Claim 14 of ‘566 is an obvious variation of zeolite 4A recited in instant Claim 5.
Regarding Claim 9, the polyamide of Claim 2 of ‘566 reads on the claimed carbon source.  Alternatively, carbon sources falling within Claim 9 are recited as components of an ionic liquid in Claim 11 of ‘566.
Regarding Claim 10, Chen’s acid source may be ammonium polyphosphate (p. 5, lines 7-9).
Regarding Claim 11, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
Regarding Claim 12, Chen’s intumescent flame retardant comprising an acid source, a carbon source, and a gas source (i.e. a spumific compound) (p. 5, lines 5-11). 
Regarding Claim 13, Chen’s gas source (i.e. spumific) may be melamine (p. 5, lines 10-11).
Regarding Claim 16, Chen’s examples demonstrate that the use of the flame retardant additives described above results in a V-0 rating according to UL-94 (see, e.g., p. 9-10, Ex. VI; p. 10, Ex. VII; p. 13, Ex. XII; p. 13-14, Ex. XIII).
Regarding Claim 20, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 5, 9, 11-14, 16, 17, 19, and 22 of copending Application No. 16/776,555 in view of Chen. 
Instant Claims 1, 2, and 4 require (A) a polymer resin and (B) a flame retardant package dispersed within the polymer resin, the flame retardant package (B) comprising (b1) a polyoxometalate ionic liquid (PIL) including organic cations that produce an acid upon heating, and (b2) a synergist carrier.
Claim 1 of ‘555 recites a flame retardant compound comprising a polymer base resin.  This reads on the claimed polymer resin (A).
Claim 1 of ‘555 further recites a flame retardant additive (comparable to the claimed flame retardant package (B)) distributed within the polymer base resin.  The flame retardant additive includes inclusion complexes.  The inclusion complexes include at least one guest molecule.  The at least one guest molecule is a polyoxometalate liquid (PIL).  
Claim 4 of ‘555 indicates that the PIL is formed from an ionic liquid including a cation such as ammonium, imidazolium, guanidinium, pyridium, morpholinium, pyridazinium, 1,2,4-triazolium, triazine, sulfonium, phosphazenium, or phosphonium and an anion based on sulfate, sulfonate, phosphate, or borate.  Although not expressly described as such, the cations in Claim 4 of ‘555 are identical to those of instant Claim 2 and therefore read on organic cations that produce an acid upon heating.
The claims of ‘555 do not teach a synergist carrier as claimed.
In the same field of endeavor, Chen teaches a flame retardant catalyst in the form of an ionic liquid that has good compatibility with and can be evenly dispersed in a polymer (Abstract; p. 6, lines 14-17).  The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  The carrier increases the ratio of flame retardant surface area; improves efficiency of its catalytic expansion of flame retardant into carbon; promotes uniform dispersion in the polymer; reduces the amount of flame retardant migration over time; and acts as a synergist to further improve flame retardant efficiency (p. 6, lines 19-27).
It would have been obvious to one of ordinary skill in the art to include a clay carrier in the flame retardant additive of ‘555.  Chen teaches that combining such a carrier with a PIL flame retardant increases the ratio of flame retardant surface area; improves efficiency of its catalytic expansion of flame retardant into carbon; promotes uniform dispersion in the polymer; reduces the amount of flame retardant migration over time; and acts as a synergist to further improve flame retardant efficiency.
Modification of Claims 1 and 4 in view of Chen reads on instant Claims 1, 2, and 4.
The limitations of instant Claims 8, 9, 10, 12, 14, 15, and 16 are taught by Claims 1, 5 and 13, 14, 12, 9, 16 and 17, and 19, respectively, of ‘555.
Regarding Claims 3 and 19, the claims of ‘555 do not teach the specifically claimed polyoxometalate anions.  Nevertheless, Chen teaches that the claimed polyoxometalate anions are useful in flame retardant polyoxometalate based ionic liquids (p. 4, lines 16-20).  It would have been obvious to select Chen’s anions for use in the PIL of ‘555, as they are expressly recognized by the prior art as being useful in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Regarding Claims 6 and 7, the range recited in Claim 11 of ‘555 overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claims 11 and 20, Claims 12 and 22 of ‘555 recites an acid source and a carbon source.  Claim 13 of ‘555 suggests the use of a polyol as an additional carbon source.  The claims of ‘555 do not teach a suitable polyol, nor do they teach a suitable ratio of an acid source.
Chen’s flame retardant also includes an acid source and a carbon source.  Suitable carbon sources include pentaerythritol (p. 5, lines 7-9).  Chen’s Example IV includes ammonium polyphosphate (an acid source) and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
It would have been obvious to one of ordinary skill in the art to select pentaerythritol as the polyol carbon source in Claim 13 of ‘555, as this compound is expressly recognized by Chen as being useful in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07. It would have been further obvious to include pentaerythritol and the acid source of the ‘555 claims in a ratio of 2:1 to 3:1, as Chen demonstrates this to be an effective range yielding a desirable UL-94 rating of V-0.
Regarding Claim 13, Claim 12 of ‘555 recites a spumific agent.  The claims of ‘555 do not teach a specific spumific agent.  Chen teaches the use of melamine as a gas source (i.e. spumific) (p. 5, lines 10-11).  It would have been obvious to one of ordinary skill in the art to select melamine as the spumific in Claim 12 of ‘555, as Chen demonstrates it to be useful in this capacity.
This is a provisional nonstatutory double patenting rejection.

Claims 5 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/776,555 in view of Chen as applied to Claims 1 and 15 above, further in view of Ugal. 
Regarding Claims 5 and 17, ‘555 and Chen remain as applied to Claims 1 and 15 above.  Chen teaches that suitable carrier clays include kaolinite and modified kaolinite (p. 5, lines 19-22).  The cited references do not teach zeolite 4A.
Ugal teaches that zeolites are widespread industrial materials which are used in industrial settings as adsorbents and catalysts (p. 2, Abstract).  Zeolites are highly replicable compared to natural materials (p. 2, Introduction).  Zeolite 4A is prepared from kaolin using an ion exchange technique to insert a sodium cation into the kaolin structure (p. 2, Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘555 in view of Chen as applied to Claims 1 and 15 above, and further to substitute Chen’s kaolin with Ugal’s zeolite 4A based on the close structural similarity between the two materials and the fact that both are recognized by the prior art as being useful as adsorbents and catalysts.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.  In addition, Ugal recognizes that zeolites are highly replicable whereas natural materials are not.  One of ordinary skill in the art would view the increased consistency of a highly reproducible product as a design incentive to select zeolite 4A over a naturally occurring material such as kaolin.  Modification in this way reads on Claims 5 and 20.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,759,922 (hereafter ‘922). 
Instant Claims 1, 2, and 8 require (A) a polymer resin and (B) a flame retardant package dispersed within the polymer resin, the flame retardant package (B) comprising (b1) a polyoxometalate ionic liquid (PIL) including organic cations that produce an acid upon heating, and (b2) a synergist carrier.
Claim 1 of ‘922 recites a low smoke, zero halogen polymer composition comprising a polymer resin.  This reads on the claimed polymer resin (A).  Claim 1 of ‘922 further requires a flame retardant package dispersed within the polymer resin.  This is comparable to the claimed flame retardant package (B).  The flame retardant package includes an acid source and a carbon source.  Although not recited by instant Claim 1, these additional components are required by instant Claim 8.  Claim 1 of ‘922 also recites an LSZH additive comprising a PIL and a synergist carrier comprising a zeolite.  These components read on the calimed PIL (b1) and synergist carrier (b2).
Claim 2 of ‘922 recites polyoxometalates formed from ionic liquids comprising imidazolium cations and sulfonate, borate, or phosphate based anions.  Instant Claim 2 demonstrates that imidazolium cations read on organic cations that produce an acid upon heating.  Thus, Claims 1 and 2 of ‘922 collectively read on instant Claims 1, 2, and 8.
The limitations of instant Claims 3-7 and 9-13 are taught by Claims 3-7, 10, 9, 8, 12, 13, and 11, respectively, of ‘922.

Claims 1-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 9, and 11-14 of U.S. Patent No. 10,975,226 (hereafter ‘226). 
Instant Claims 1, 2, and 8 require (A) a polymer resin and (B) a flame retardant package dispersed within the polymer resin, the flame retardant package (B) comprising (b1) a polyoxometalate ionic liquid (PIL) including organic cations that produce an acid upon heating, and (b2) a synergist carrier.
Claim 1 of ‘226 recites an electrical or telecommunication cable.  The cable comprises at least one communication element and a polymeric jacket surrounding the communication element.  The polymeric jacket is necessarily formed from a polymer.  This reads on the claimed polymer resin.  The jacket includes a flame retardant package dispersed throughout the polymer.  The flame retardant package comprises an acid source and a carbon source.  Although not required by instant Claim 1, these additional components are required by instant Claim 8.  The flame retardant further comprises an additive which includes a PIL and a zeolite synergist carrier.  Claim 8 of ‘226 recites polyoxometalates formed from ionic liquids comprising imidazolium cations and sulfonate, borate, or phosphate based anions.  Instant Claim 2 demonstrates that imidazolium cations read on organic cations that produce an acid upon heating.  Thus, Claims 1 and 8 of ‘226 collectively read on instant Claims 1, 2, and 8.
The limitations of instant Claims 3-7 and 9-20 are taught by Claims 9, 1, 5, 6, 4, 11, 7, 7, 13, 14, 12, 2, 3, 5, 9, and 7, respectively, of ‘226.

Allowable Subject Matter

 Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762